       Case
 Name and      2:16-cv-08033-AB-FFM Document 328 Filed 02/20/19 Page 1 of 4 Page ID #:9411
           address:
 Michael R. Matthias (SBN 57728)
 Baker & Hostetler LLP
 11601 Wilshire Blvd., Suite 1400
 Los Angeles, CA 90025




                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                             CASE NUMBER
                                                                             2:16-cv-08033-AB-FFM
NOMADIX, INC.,                                             Plaintiff(s),
           v.
GUEST-TEK INTERACTIVE                                                          APPLICATION OF NON-RESIDENT ATTORNEY
ENTERTAINMENT LTD.,                                                                  TO APPEAR IN A SPECIFIC CASE
                                                         Defendant(s),                      PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
 (1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
     Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space
     to supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last
     30 days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan
     the completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format
     (PDF) file.
 (2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
     => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order (using
     Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit card).
     The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be grounds
     for denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
     United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER
     in Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
 Samuels, Andrew E.
 Applicant's Name (Last Name, First Name & Middle Initial)                                           check here if federal government attorney

 BAKER & HOSTETLER LLP
 Firm/Agency Name

                                                                           614.228.1541                           614.462.2616
 200 Civic Center Drive, Suite 1200                                        Telephone Number                      Fax Number
 Street Address                                                            asamuels@bakerlaw.com
 Columbus, OH 43215-4138
 City, State, Zip Code                                                                                 E-mail Address

I have been retained to represent the following parties:
GUEST-TEK INTERACTIVE ENTERTAINMENT LTD                                       Plaintiff(s)    Defendant(s)      Other: Counter-Claimant
                                                                              Plaintiff(s)    Defendant(s)      Other:
 Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his
or her membership. Use Section IV if more room is needed, or to provide additional information.
                  Name of Court                           Date of Admission             Active Member in Good Standing? (if not, please explain)
 Ohio                                                  05/06/2013                     yes
 3d Cir.                                               08/08/2014                     yes
 6th Cir.                                              10/28/2013                     yes
G-64 (11/18)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                   Page 1 of 3
                                                                                                                  American LegalNet, Inc.
                                                                                                                  www.FormsWorkFlow.com
Case 2:16-cv-08033-AB-FFM Document 328 Filed 02/20/19 Page 2 of 4 Page ID #:9412
         Case 2:16-cv-08033-AB-FFM Document 328 Filed 02/20/19 Page 3 of 4 Page ID #:9413
SECTION III - DESIGNATION OF LOCAL COUNSEL

Matthias, Michael R.
Designee's Name (Last Name, First Name & Middle Initial)

Baker & Hostetler LLP
Firm/Agency Name

11601 Wilshire Blvd., Suite 1400                                 310.820.8800                             310.820.8859
                                                                  Telephone Number                         Fax Number
Street Address                                                   mmatthias@bakerlaw.com
                                                                 E-mail Address
Los Angels, CA 90049
City, State, Zip Code                                            57728
                                                                 Designee's California State Bar Number


I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law.

               Dated February 20, 2019                           Michael R. Matthias
                                                                 Designee's Name (please type or print)

                                                                 /s/Michael R. Matthias
                                                                 Designee's Signature

SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)




G-64 (11/18)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                             Page 3 of 3

                                                                                                                 American LegalNet, Inc.
                                                                                                                 www.FormsWorkFlow.com
Case 2:16-cv-08033-AB-FFM Document 328 Filed 02/20/19 Page 4 of 4 Page ID #:9414




                   The Supreme Court of Ohio
                         CERTIFICATE OF GOOD STANDING




     I, GINA WHITE PALMER, Director of the Attorney Services Division of the Supreme
     Court of Ohio, do hereby certify that I am the custodian of the records of the Office of
     Attorney Services of the Supreme Court and that the Attorney Services Division is
     responsible for reviewing Court records to determine the status of Ohio attorneys. I
     further certify that, having fulfilled all of the requirements for admission to the practice of
     law in Ohio,


                                      Andrew Evan Samuels
                                 Attorney Registration No. 0090189


     was admitted to the practice of law in Ohio on May 6, 2013; has registered as an active
     attorney pursuant to the Supreme Court Rules for the Government of the Bar of Ohio; is
     in good standing with the Supreme Court of Ohio; and is entitled to practice law in this
     state.



                                                IN TESTIMONY WHEREOF, I have
                                                subscribed my name and affixed the seal of the
                                                Supreme Court, this 19th day of February,
                                                2019.



                                                GINA WHITE PALMER
                                                Director, Attorney Services Division




                                                _______________________________________
                                                Lei Moore
                                                Administrative Assistant



     *0090189*
     No. 2019-02-19-1
     Verify by email at GoodStandingRequests@sc.ohio.gov
